Title: Thomas Jefferson to John Cook, 21 May 1818
From: Jefferson, Thomas
To: Cook, John


          
            Monticello
May 21. 18.
          
          Th: Jefferson presents his compliments and his thanks to Mr Cook for the No of mr Frend’s Astronomical amusements of 1818. which he has been so kind as to send him. he has looked over it with pleasure, and considers it as an instructive publication for many who have not time to devote to a more serious study of the subject. he salutes mr Cook with respect.
        